Citation Nr: 0205719	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  00-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the claimed residuals 
of an injury to fourth finger of the left hand.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1975 to December 
1978.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in February 2001.  

The case was remanded by the Board to the RO in April 2001 
for additional development of the record.  



FINDING OF FACT

The veteran currently is not shown to have residual 
disability as the result of the injury to the fourth finger 
of the left hand suffered while on active duty.  



CONCLUSION OF LAW

The veteran is not shown to have residual left fourth finger 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 1153, 
5107(a), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently experiences numbness 
and tingling from his left hand, up through his left arm and 
into his neck as the residual of an injury suffered to his 
fourth finger during service.  

At that outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the April 2001 remand by the Board, informed the veteran of 
the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  The Board concludes that the 
discussions in the RO's decision, Statement of the Case and 
Supplemental Statement of the Case as well as the April 2001 
remand by the Board, informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  He has not referenced any unobtained, obtainable, 
evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

Importantly, the veteran was scheduled for a VA examination 
in conjunction with his claim of service connection, but he 
failed to report for the evaluation scheduled to determine 
the nature and likely etiology of the claimed disability.  

Hence, another remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran in this case, he has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of her claim.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

A careful review of the service medical records shows that 
the veteran did sustain an injury to the fourth finger of the 
left hand during service in November 1976.  The finger was 
described as being tender and having swelling of the proximal 
interphalangeal joint.  At that time, x-ray studies showed no 
fractures.  

The veteran was afforded a fee basis examination for VA in 
November 1998.  At that time, the examiner noted that the 
veteran had paresthesias in the left hand, all the way up to 
the neck.  There were chronic tenosynovitis changes in the 
proximal interphalangeal joints of both hands.  These joints 
were slightly tender.  X-ray studies of the left hand showed 
no sign of any fracture, dislocation, or other complication.  

The examiner indicated that, although the veteran had 
discomfort and paresthesias in the left thumb and index 
finger, his history of tingling and discomfort all the way up 
to the neck suggested some nerve-conduction problems.  

The VA examiner opined that his symptoms were probably 
related to nerve compression at the cervical spine level.  
The veteran had some mild clinical changes suggestive of 
arthritic changes of both hands.  The examiner opined that 
the veteran's problems were genuine and due to chronic 
arthritic or neurologic changes, which might originate from 
the neck.  The examiner indicated, however, that the 
veteran's current symptoms did not appear to be related to 
his injury to the fourth finger of the left hand sustained 
during service.  

When the veteran testified at a hearing conducted at the RO 
by the undersigned Member of the Board in February 2001, he 
reported experiencing pain and numbness from the left hand up 
the arm to his neck for about the last 8 to 10 years.  The 
veteran indicated that, since 1998, he had received treatment 
from VA in New York and North Carolina.  He also testified 
that he had pointed out the enlargement of the his left ring 
finger to the fee basis examiner who indicated that there was 
damage to the digit.  

The case was remanded in April 2001 for additional 
development of the record.  Pursuant to the directives in the 
remand, the RO obtained recent outpatient treatment records 
from VA Medical Centers in North Carolina and New York.  In 
addition, the veteran was scheduled for a VA examination.  

The outpatient treatment reports dated from 1998 to 2001 
showed treatment for complaints of pain and numbness in the 
left hand, arm and neck.  X-ray studies of the veteran's 
cervical spine in January 2001 revealed disc space narrowing 
with hypertrophic change at C5-C6 and C6-C7.  There was 
bilateral encroachment on the neural foramina at C6-C7.  The 
impression was that of probable cervical radiculopathy due to 
degenerative joint disease.  

The veteran underwent magnetic resonance imaging (MRI) in 
April 2001 which indicated evidence of disc desiccations with 
disc bulges at C4-C5, C5-C6 and C6-C7 levels with mild 
flattening of the cervical spinal cord at those levels.  
There was reversal of cervical lordotic curve felt to 
represent spasm.  There was no evidence of disc herniation.  
There was no focal intrinsic loss of marrow signal in 
cervical vertebral bodies.  The cervical spinal cord revealed 
no intrinsic abnormality.  The impression was that of 
probable left cervical radiculopathy ?C6.  

The record indicates that the veteran was notified in a 
letter dated on August 7, 2001 that he was to report to an 
examination scheduled for August 22, 2001.  The veteran 
failed to report to the scheduled examination.  

In an August 31, 2001 letter to the veteran, the RO requested 
that the veteran respond to the RO's previous requests for 
evidence or indicate that he had no additional evidence to 
submit.  

In addition, the RO reminded the veteran of the adverse 
consequences of not reporting for a scheduled examination per 
38 C.F.R. § 3.655 and requested that he explain why he did 
not report to the examination and indicate whether he would 
be willing to report for a re-scheduled examination.  The 
veteran did not respond to the RO's letter.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2001).  

Although the Board is cognizant of the veteran's assertion 
that his current disability manifested by pain and numbness 
of the left hand, arm and neck resulted from an injury to the 
fourth finger of the left hand during service, no competent 
evidence has been submitted to support these lay assertions.  

The medical record as constituted does not include competent 
evidence to establish the presence of residual disability due 
to the injury to the fourth finger of the left hand suffered 
by the veteran in service.  

Rather, the outpatient treatment records from 2001 indicated 
that the veteran had probable cervical radiculopathy due to 
degenerative joint disease.  Moreover, this was consistent 
with the November 1998 fee basis examiner's opinion that the 
veteran's history of tingling and discomfort all the way up 
to the neck was suggestive of some nerve-conduction problems, 
that his problems were genuine and due to chronic arthritic 
or neurologic changes which might originate in the neck, and 
that it did not appear to be related to the injury to the 
fourth finger of the left hand sustained during service.  

Absent competent evidence showing that he has current 
disability due to the injury to the fourth finger of the left 
hand sustained in service, service connection must be denied.  

Accordingly, as the preponderance of the evidence is against 
the claim, the Board concludes that service connection for 
the residuals of an injury to the fourth finger of the left 
hand is not warranted.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  



ORDER

Service connection for the residuals of an injury to the 
fourth finger of the left hand is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

